            Case 3:19-cv-00845-JBA Document 1 Filed 06/03/19 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


BRENEE DARDEN and,                         )        CIVIL ACTION NO.
MELVIN HARRISON,                           )
     Plaintiffs                            )
v.                                         )
BARBERINO BROTHERS, INC. D/B/A             )
BARBERINO NISSAN and                       )
CREDIT ACCEPTANCE                          )
CORPORATION                                )
     Defendants                            )
                                                    JUNE 3, 2019


                   APPLICATION TO COMPEL ARBITRATION


       1.      This is an action brought by two consumers against an automobile

dealership and lender to compel arbitration pursuant to 9 U.S.C.       § 4.
       2.      Plaintiffs have asserted claims against the defendants for violations

of the Truth in Lending Act (“TILA”), 15 U.S.C.    §   1601 et seq., and the Equal

Credit Opportunity Act (“ECOA”), 15 U.S.C.     §   1690 etseq., and pendent state

law claims for violations of the Connecticut Unfair Trade Practices Act

(“CUTPA”), Conn. Gen. Stat.    § 42-110 et seq.,     in connection with Plaintiffs’

purchase and financing of a motor vehicle for personal, family, and household

purposes.

      3.       Plaintiffs entered into an agreement to arbitrate claims with the

defendants, and the defendants have failed, neglected, and refused to arbitrate.

      4.       Plaintiff, Brenee Darden, is a consumer residing in Hamden,

Connecticut.
              Case 3:19-cv-00845-JBA Document 1 Filed 06/03/19 Page 2 of 4



        5.       Plaintiff, Melvin Harrison, is a consumer residing in Hamden,

 Connecticut.

        6.       Defendant, Barberino Brothers, Inc. U/b/a Barberino Nissan

 (“Barberino”), is a Connecticut corporation and is licensed to operate an

 automobile dealership in Wallingford, Connecticut.

        7.       Defendant, Credit Acceptance Corporation (“Credit Acceptance”), is

 a Michigan corporation with a principal office in Southfield, Michigan.

        8.       This Court has jurisdiction over this action pursuant to 15   usc §
1331 and 9 USC      § 4.
        9.       This Court has jurisdiction over Barberino because it is located in

Connecticut and is organized under Connecticut law.

        10.      This Court has jurisdiction over Credit Acceptance because it

regularly conducts business in this State.

        11.      Venue in this Court is proper because all of the parties are located

in this state and the transaction occurred in this state.

        12.      On or about June 27, 2018, Plaintiffs purchased a 2017 Hyundai

Veloster from Barberino pursuant to a Retail Installment Contract (the “Contract”)

that was assigned to Credit Acceptance. See Exhibit A.

        13.     The Contract contains an arbitration clause that provides, in part:

                Either You or We may require any Dispute to be arbitrated and may
                do so before or after a lawsuit has been started over the Dispute or
                with respect to other Disputes or counterclaims brought later in the
                lawsuit. If You or We elect to arbitrate a Dispute, this Arbitration
                Clause applies. A Dispute shall be fully resolved by binding
                arbitration.




                                            2
             Case 3:19-cv-00845-JBA Document 1 Filed 06/03/19 Page 3 of 4




        14.     One of the arbitration providers that the Contract specified could be

elected by Plaintiffs was the American Arbitration Association (“AAA”).

        15.     The Contract further provided that the defendants would pay the

plaintiffs arbitration costs and fees up to a maximum of $5,000.

       16.      As a practical matter, that provision requires the defendants to pay

the entire cost of the arbitration, because the Consumer Due Process Protocols

of the AAA limit the consumers’ cost of arbitration to $200.

       17.      On May 16, 2019, Plaintiffs filed a demand for arbitration with the

AAA against Barberino and Credit Acceptance.

       18.      The demand for arbitration included claims against Barberino under

lILA and claims against both defendants under ECOA.

       19.      On May 29, 2019, the AAA issued a letter stating that it declined to

administer the claim because, prior to the filing of the arbitration, Barberino had

failed to comply with the AAA’s policies or failed to pay fees owed to AAA. See

Exhibit B.

       20.      The defendants have neglected and refused to perform the

agreement to arbitrate, although the Plaintiffs are ready and willing to arbitrate.




                                          3
           Case 3:19-cv-00845-JBA Document 1 Filed 06/03/19 Page 4 of 4



       Wherefore, Plaintiffs seek an order from this court pursuant to 9 U.S.C.   §4
compelling defendants to arbitrate this matter with the American Dispute

Resolution Center or another arbitrator or entity to be selected by the Court to be

conducted in accordance with the applicable rules, including the Consumer Due

Process Protocols, of the American Arbitration Association. Plaintiffs also seek

an order compelling the defendants to pay the costs associated with the

arbitration.


                                             PLAINTIFFS, BRENEE DARDEN AND
                                             MELVIN HARRISON,


                                             ‘—D[el S. Blinn (ct02188)
                                               dblinn @ consumerlawgroup.com
                                               Consumer Law Group, LLC
                                               35 Cold Spring Rd. Suite 512
                                               Rocky Hill, CT 06067
                                               Tel. (860) 571-0408
                                               Fax (860) 571-7457




                                         4
